EXHIBIT 10.3
 
NOTICE OF SECURITY INTEREST IN
AND COLLATERAL ASSIGNMENT OF COPYRIGHTS


NOTICE IS HEREBY GIVEN that 301 PRODUCTIONS, INC., a California corporation,
(the "Grantor") with office located at 8228 Sunset Boulevard, 3rd Floor, Los
Angeles, California 90046, and VS INVESTMENT B, LLC ("Secured Party") with an
address at 1829 N. Orleans St., Chicago, IL 60614have entered into a Security
Agreement dated as of November 7, 2008 (the "Security Agreement"-).


 
To secure the Obligations described in the Security Agreement, Grantor grants
and pledges to Secured Party a security interest in all of Grantor's right,
title and interest in, to and under all Copyrights, whether now owned by or
owing to, or hereafter acquired by or arising in favor of Grantor including
without limitation all Copyrights listed on Schedule A, all Products related
thereto, and including without limitation all proceeds thereof (such as, by way
of example but not by way of limitation, license royalties and proceeds of
infringement suits), the right to sue for past, present and future
infringements, all rights corresponding thereto throughout the world and all
re-issues, divisions continuations, renewals, extensions and
continuations-in-part thereof.
 
This security interest is granted in conjunction with the security interest
granted to Secured Party under the Security Agreement. The rights and remedies
of Secured Party with respect to the security interest granted hereby are in
addition to those set forth in the Security Agreement, and those which are now
or hereafter available to Secured Party as a matter of law or equity.
 
Each right, power and remedy of Secured Party provided for herein or in the
Security Agreement, or now or hereafter existing at law or in equity shall be
cumulative and concurrent and shall be in addition to every right, power or
remedy provided for herein and the exercise by Secured Party of any one or more
of the rights, powers or remedies provided for in this Notice and Assignment or
the Security Agreement, or now or hereafter existing at law or in equity, shall
not preclude the simultaneous or later exercise by Secured Party, of any or all
other rights, powers or remedies.


 
Dated: November 7, 2008


 
 
 
                                             
 
GRANTOR:
 
301 PRODUCTIONS, INC.
 
 
By:
 /s/  Daniel S. Laikin     Name: Daniel S Laikin     Title: CEO and President  

 
 
 
1

--------------------------------------------------------------------------------


 
 
Schedule A
 
Intellectual Property
 
301 PRODUCTIONS, INC. SCHEDULE OF REGISTERED INTELLECTUAL PROPERTY RIGHTS






 
Federal Copyright Registrations:


Registration Number PAu 3-358-000, "The Legend of Awesomest Maximus," dated
August 14, 2008; Author: Jason Burinescu; Claimant: 301 Productions, Inc., (copy
of certificate of registration attached).

 
 
2

--------------------------------------------------------------------------------

 

